          Case 1:93-cr-00180-LAK Document 963 Filed 07/20/20 Page 1 of 3




                                           July 20, 2020

BY ECF AND EMAIL
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street, Room 2240
New York, New York 10007

Re:   United States v. Nidal Ayyad
      93 Cr. 180 (LAK)

Dear Judge Kaplan,

     I respectfully write on behalf of Nidal Ayyad to request
that the Court order a de novo re-sentencing hearing in light of
the Court’s Order dated June 24, 2020, vacating Count 10 of the
Indictment.1 The Court indicated that an amended judgment will
reflect its ruling. However, Mr. Ayyad has demonstrated an
extraordinary record of post-sentence rehabilitation during his
27 years of incarceration which he hopes the Court will consider
at a de novo re-sentencing, and subsequently impose a reduced
sentence which reflects his contrition and rehabilitative
efforts.

                    Background Information

     Mr. Ayyad’s case involves the 1993 World Trade Center
bombing. After trial, he was convicted of two counts charging him
with use of a weapon in furtherance of an act of violence (924C),
as set forth in counts 9 and 10 of the Indictment. Mr. Ayyad was
sentenced to terms of 30 years on each count to run consecutive
to all other counts for which he a convicted. The total sentence
imposed was 1,403 months.


      1
          Mohammad Salameh does not join in this motion.
       Case 1:93-cr-00180-LAK Document 963 Filed 07/20/20 Page 2 of 3



Honorable Lewis A. Kaplan                     July 20, 2020
United States District Judge                  Page 2
Southern District of New York

Re:   United States v. Nidal Ayyad
      93 Cr. 180 (LAK)


     Mr. Ayyad subsequently filed a motion to vacate counts 9 and
10 under the authority of United States v. Davis, 139 S.Ct. 2319
(2019), and United States v. Barrett, 937 F.3d 126 (2d Cir.
2019). The Government moved to vacate Count 10 but opposed the
defendant’s motion under Count 9. In an Order dated June 24,
2019, the Court granted the motion to vacate Count 10 but denied
the motion to vacate Count 9. The Court indicated that it would
enter an amended judgment reflecting this ruling.


   A De Novo Re-Sentencing Hearing Is Required For Nidal Ayyad

     The Second Circuit has specifically held that when a re-
sentencing results from a vacatur of a conviction, a de novo
sentencing is the default rule. United States v. Quintieri, 306
F.3d 1217, 1228 n.6 (2d Cir. 2002) See also United States v.
Draper, 553 F.3d 174, 184 (2d Cir. 2009)(conviction reversed on 2
counts which were dismissed requiring de novo re-sentencing).
Quintieri considered the question as to whether conviction errors
should result in a default rule of de novo re-sentencing versus
sentencing errors for which the default rule would result in a
limited sentencing. (Id.). The rule set forth in Quintieri was
that where a count of conviction is overturned, as opposed to an
aspect of a sentence, re-sentencing must be de novo; and de novo
means “anew.” United States v. Rigas, 583 F.3d 1108, 117 (2d Cir.
2009).

                             CONCLUSION

     Mr. Ayyad requests that the Court conduct a full de novo re-
sentencing hearing following the Court’s Order vacating his
conviction of Count 10 of the Indictment for which he was
sentenced to a term of 30 years incarceration to run consecutive
to all other counts. We respectfully request that the Court order
a new Pre-sentence Report (“PSR”) and allow the parties
sufficient time to submit a Sentencing Memorandum following
receipt of the new PSR.
       Case 1:93-cr-00180-LAK Document 963 Filed 07/20/20 Page 3 of 3




Honorable Lewis A. Kaplan                     July 20, 2020
United States District Judge                  Page 3
Southern District of New York

Re:   United States v. Nidal Ayyad
      93 Cr. 180 (LAK)



                                        Respectfully submitted,

                                        /S/
                                        Robert M. Baum
                                        Assistant Federal Defender

cc:   Julianna Murray, Esq.
      Elinor Tarlow, Esq.
      Ryan B. Finkel, Esq.
      Assistant United States Attorneys
